DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 recites, in part:

“A computer-implemented method for playing back digital content on an endpoint device, the method comprising:
… receiving, from a server machine, video content that includes a plurality of shot sequences, wherein a number of frames included in a first shot sequence included in the plurality of shot sequences is based on a chunk size associated with a first chunk, and wherein the first shot sequence was assigned to the first chunk for encoding the first shot sequence…”

Independent claims 10 and 19 recite similar features.

The features cited above are neither anticipated nor made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see page 6 of the remarks filed 07/01/2022, with respect to rejection of claims 8 and 17 under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant’s arguments, see pages 6-8 of the remarks filed 07/01/2022, with respect to the rejections of claims 1-20 under 35 U.S.C. 103  have been fully considered and are persuasive.  The rejections have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425